Citation Nr: 0813756	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

In February 2008, after the filing of the substantive appeal, 
the veteran's representative submitted additional relevant VA 
outpatient treatment records.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  This evidence was accompanied by a wavier of review 
of that evidence by the agency of original jurisdiction, and 
as such, referral to the RO of the evidence received directly 
by the Board is not required. 38 C.F.R. § 20.1304.

The veteran testified before an acting Veterans Law Judge in 
January 2007, but the transcript of this hearing was 
unavailable.  The veteran testified before another acting 
Veterans Law Judge in January 2008, and this hearing was 
transcribed. Because the veteran has testified before two 
Veterans Law Judges, and each must participate in this 
decision, this decision is being rendered by a panel of three 
Veterans Law Judges. 38 U.S.C.A. § 7102, 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2007).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active service.

2.  PTSD was not incurred in or aggravated by active service.





CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection 


claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in July 2005, August 2005 ,and 
March 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, service personnel records, VA outpatient 
treatment records and private medical records.  The veteran 
submitted private medical records and lay statements in 
support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-


connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
corroborate the veteran's stressors.  In this regard, while 
the veteran does have evidence generally relating the 
condition to the stressors to merit a VA examination, an 
additional remand for this purpose would not be of assistance 
to the Board.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996)(holding credible supporting evidence cannot consist 
solely of after- the-fact medical nexus evidence); See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).


Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for post traumatic 
stress disorder (PTSD) as a result of personal assault during 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 


9 Vet. App. 389 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor." 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Therefore, the 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection. Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).  Corroboration does not 
require corroboration of every detail, including the 
veteran's personal participation in the identifying process. 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

As an initial matter, medical evidence and statements of the 
veteran raised a question of whether the veteran had a pre-
existing mental condition.  Specifically, in a December 2005 
statement, the veteran claimed that he was attacked and raped 
as a child and that active service aggravated the 
psychological issues that stemmed from this incident.  
Similarly, a March 1997 VA examination noted the veteran grew 
up in an abusive family and had been raped by a neighbor when 
he was 6 years old.  



A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. §  3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran noted a history of depression or 
excessive worry and difficulty in school on the February 1968 
pre-induction report of medical history.  The physician's 
summary noted mild depression.  However, examination on this 
same date described the psychiatric system as normal and 
therefore, the medical evidence which refers to an injury 
prior to service is based entirely upon the veteran's 
history.  The Court has held that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Similarly, the law has provided that history 
provided by the appellant of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995). There is no competent medical evidence of record to 
elucidate the nature of the injury, any residuals, the course 
of treatment, or any other factors that may enable the Board 
to gauge any relevant information as to its preexistence.  As 
such, the veteran's history alone, without any corroborating 
medical evidence of the injury during childhood, is 
insufficient to overcome the presumption of soundness. 
Therefore the veteran is presumed to have been in sound 
physical condition at the time he entered active military 
duty.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this 
regard, the veteran has a current disability of PTSD as 
reflected by VA outpatient treatment records.  The veteran 
also has medical evidence which generally attributes the 
diagnosed PTSD to his service.  For example, in an August 
2005 VA mental health record the physician indicated he 
believed the veteran's anxiety came from the hassling, 
assault and humiliation during his service.  Another VA 
outpatient treatment record dated in January 2007 indicated 
the veteran had PTSD directly related to poor treatment 
during his time with the Marines.  

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  A finding of 
combat service is significant because under 38 U.S.C.A. 
§ 1154(b), if the veteran is found to have served in combat, 
VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  The 
veteran's Form DD 214 reflects his military occupational 
specialty was that of a cook.  This form also illustrates the 
veteran had no foreign service and was not the recipient of 
any combat-related awards or decorations.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the veteran reported he was 
falsely accused of theft and then subsequently endured 
several personal assaults.  Specifically, his stressor 
statements and testimony at RO and Board hearings reflect the 
following stressors: (1) being falsely accused of theft and 
detained at a correctional custody platoon; (2) being punched 
repeatedly by a staff sergeant while at basic training at 
Parris Island; (3) being forced to crawl under racks and 
injuring his elbow; (4) being hit in the jaw with a rifle 
after a sergeant held a rifle to his head; (5) being forced 
to perform exercises on a slippery waxed floor; and (6) being 
grabbed by another soldier who tried to push him in a fryer 
at Camp Pendleton.  

The evidence associated with the claims file does not provide 
an approximate balance of evidence such that the benefit of 
the doubt can be accorded to the veteran as to corroboration 
of the stressors.  The veteran has not alleged and the 
service personnel records do not demonstrate he reported any 
of the assaults.  Significantly, during the January 2006 RO 
hearing and the January 2008 Board hearing the veteran denied 
reporting any of the personal assaults to the authorities.  
Concerning the last stressor of the assault by another 
service member, the veteran noted during the January 2008 
Board hearing that he did not report the incident as the 
other soldier had apologized and the veteran felt bad for 
him.  The veteran also testified at the January 2006 RO 
hearing that he did not report to sick bay after being 
repeatedly punched in the stomach.  

While the Board notes that the fact that the assault was not 
reported does not necessarily indicate that the assault did 
not occur, there is no other evidence which would otherwise 
corroborate the assault in the record.  See 38 C.F.R. 
§ 3.304(f)(3).  For example, the evidence reflected no 
changes in behavior such that an assault can be inferred.  
While the record does indicate the veteran was transferred 
from one company to another, it did not specify a reason for 
the transfer and significantly did not reflect the veteran 
requested the transfer.  Furthermore, the veteran indicated 
he 


did not request a change in military occupational specialty 
(MOS) or duty assignment on his April 2005 stressor 
statement.  The service personnel records and veteran's 
statements indicate that he was able to complete basic 
training and was promoted to lance corporal in March 1969.  

Significantly, although lay statements described generalized 
behavior changes after service, the record reflects that the 
veteran was not treated or diagnosed for any mental condition 
for many years after service.  The first post-service 
treatment was dated in February 1997 and diagnosed acute 
stress disorder and anxiety disorder.  This gap in evidence 
of approximately 27 years constitutes negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

While the veteran has provided specific details concerning 
the false accusation of stealing and his time in a 
correctional unit, the records do not corroborate this 
incident.  The veteran explained during the January 2006 RO 
hearing that he had requested his service medical records 
upon his separation from service and was so angry that he 
removed and destroyed all records concerning the accused 
theft and time in the correctional custody platoon (CCP).  In 
other words, there remains no evidence of this incident in 
the claims file.  Furthermore, the Board notes that as 
upsetting as being falsely accused of stealing may be to the 
veteran, the described incident does not meet the criteria to 
qualify as a stressor as it did not involve exposure to an 
event to which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or a 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  Cohen, 10 Vet. App. at 141 (quoting DSM-IV 32).  

Most significantly, there are conflicting statements in the 
record concerning the two 


stressors which the veteran indicated he did report to sick 
call.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).  For example, the veteran did report to sick call with 
complaints of a dislocated jaw in June 1968 and was treated 
for temporomandibular joint dislocated condyle; however, the 
service medical records reflect the injury occurred from the 
veteran opening his jaw too wide when he picked with a 
toothpick.  A June 1968 record confirms the veteran was seen 
in sick call for the swelling and tenderness of the left arm.  
The record only noted the veteran struck his elbow three days 
prior to the treatment.  While this record could corroborate 
the veteran's assertion, the Board notes that the veteran 
himself provided conflicting information.  During the January 
2006 RO hearing the veteran described the injury of the elbow 
while duck walking.  However, during the January 2008 Board 
hearing, the veteran indicated his elbow brushed against a 
chemical substance while he crawled under the racks to clean.  

The only other evidence which corroborates the veteran's 
claimed stressors are lay statements.  For example, the 
daughter stated she was told about her father being mentally 
and physically abused.  Similarly, the veteran's former 
spouse reported being told about the false arrest, but 
provided no further details.  R.E., the veteran's sister only 
described personality changes in the veteran before and after 
service.  Another sister, C.T., also described changes in the 
veteran's behavior and indicated the veteran had informed her 
he was angry with how he was treated in service and felt his 
superiors were never happy with his performance.  The 
veteran's siblings, former spouse and daughter are competent 
to testify as to what the veteran related along with 
described changes in behavior and the symptoms the veteran 
experienced.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, none 
of the statements included specific details regarding the 
described traumatic events sufficient to permit their 
verification.  

More importantly, each of the authors of the lay statements 
has an interest in the outcome of the claim given their 
relationship to the veteran.  The law recognizes the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. 


Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  Here, there is basis to argue the 
authors' bias in obtaining a favorable decision on the 
veteran's claim, and, this consideration, when collectively 
viewed with the negative evidence tends to discount the 
credibility of the statements.  

Thus, the veteran has several diagnoses of PTSD which relate 
the condition generally to the veteran's claimed inservice 
stressors.  Nevertheless, with respect to PTSD, credible 
evidence that the claimed in- service stressors actually 
occurred is still required, and credible supporting evidence 
cannot consist solely of after- the-fact medical nexus 
evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f).  

As described above, there is no competent evidence that the 
claimed stressors occurred.  To the extent that any further 
effort towards obtaining such records could be conducted, 
there is no indication that obtaining additional evidence 
would be of assistance to this inquiry.  For example, 
although the RO did not request the morning reports, the 
veteran related that he did not report the incidents to 
anyone.  As such the assault would not be listed on the 
morning reports.  Furthermore, the veteran indicated he had 
not reported the incidents to anyone that could be used for 
further corroboration purposes.  While VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty for it to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).

Therefore, the evidence concerning the stressors consists of 
the veteran's lay statement and post-service generalized 
accounts by his relatives.  The law has provided that a 
veteran's lay statement alone is insufficient to establish 
service connection for PTSD.  See Cohen, supra.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Because 

the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



			
             NANCY RIPPEL	JONATHAN B. KRAMER
	       ActingVeterans Law Judge                             
ActingVeterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


